Citation Nr: 1113219	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  04-29 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1967 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision issued by the RO in St. Petersburg, Florida.  The Veteran relocated to Arizona in 2006 and his claims file was transferred to the RO in Phoenix, Arizona.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO in June 2007.  The Board remanded the issue on appeal in March 2007, August 2008 and January 2010 for further development of the record.

The Veteran's appeal originally included the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  During the pendency of the appeal, the RO, in an April 2009 decision, granted service connection for this disability and assigned a 50 percent evaluation effective on July 31, 2002, the date Veteran's claim for service connection was received.  Therefore, his appeal concerning the issue of service connection for PTSD has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence necessary to substantiate his claim and the VA has made reasonable efforts to develop such evidence.

2.  Peripheral neuropathy was not present in service, and was first demonstrated many years after separation from service; in addition, it is not shown to be due to exposure to herbicide agents.



CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by military service, nor may an organic disease of the nervous system be presumed to have been incurred in service, to include as a result of exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled by information provided to the Veteran in correspondence from the RO dated in September 2002, January 2005, October 2008 and February 2010.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  The RO has properly processed the appeal following the issuance of the required notice.  Moreover, all pertinent development has been undertaken, examinations have been performed, and all available evidence has been obtained in this case.  Thus, the content of the notice letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to these matters was provided in March 2006.  The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Laws and Regulations

The law provides that service connection may be granted to a veteran for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted on a presumptive basis for certain diseases, including acute and subacute peripheral neuropathy, provided the veteran had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).    

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

Factual Background and Analysis

The Veteran contends that he suffers from peripheral neuropathy as a result of in-service events, specifically herbicide exposure.  

Service treatment records do not show any diagnosis or treatment for peripheral neuropathy, or any other neurological disability.  The Veteran's neurological system was marked as normal on an October 1963 enlistment examination report and on an October 1967 separation examination report.  

Private treatment notes of record detailed that the Veteran had a work injury where he slipped, fell and dislocated his right knee on October 3, 2000.  He did not seek medical treatment until October 5, 2000, when he was seen at an emergency room for right knee pain and swelling.  No complaints of or treatment for a head injury were noted at that time, and on the Northwest Medical Center Emergency Room Triage Assessment Form, he was described as alert, oriented and cooperative.

In January 2002, the Veteran was referred to a private physician, G.S.G., M.D., for a neurologic evaluation.  He gave a history of a slip and fall in October 2000, where he thought he may have struck his head, but he was not sure.  In a February 2002 statement, G.S.G., M.D. noted that nerve conduction studies revealed significant sensory and motor slowing suggestive of a severe demyelinating and possibly hereditary neuropathy. 

VA treatment notes dated from 2002 to 2006 reflect treatment for peripheral sensorimotor neuropathy of unknown etiology.  VA occupational therapy treatment notes dated in January and March 2003 detailed the Veteran's belief that his peripheral sensorimotor neuropathy symptoms might be related to Agent Orange exposure.  In a March 2003 VA examination report, the Veteran complained of weakness and parathesia.  He indicated that parathesia began about 5 years before and that weakness of the extremities began 2 years ago.  The examiner, a VA physician, diagnosed peripheral sensorimotor neuropathy, etiology unknown.  A September 2003 VA treatment record listed an assessment of peripheral neuropathy and noted that the Veteran should be evaluated for hereditary neuropathy.  

In a February 2006 VA neurology treatment note, a VA physician reported that DNA testing indicated that the Veteran had a duplication of the PMP 22 gene consistent with Charcot-Marie-Tooth (CMT) disease.  It was noted that the Veteran denied any family history of the disease.  The physician indicated that patients with hereditary neuropathies are sensitive to any superimposed cause of neuropathy, such as diabetes, alcohol and drug use, and toxic exposures such as heavy metals and Agent Orange exposure.  In an August 2006 VA neurology treatment note, the same VA physician listed an impression of CMT neuropathy with superimposed Agent Orange exposure.

During his June 2007 hearing, the Veteran testified that he was diagnosed with CMT disease after a work injury in 2000.  He further asserted that he was told it was possible that Agent Orange exposure had accelerated his CMT disease. 

A February 2008 VA internal medicine treatment record reflected an assessment of neuropathy and referred the Veteran to neurology for further evaluation.  In a March 2008 VA neurology attending note, the examiner, a VA physician, noted a history of PMP 22 gene mutation consistent with CMT disease 1A.  It was noted that the Veteran was concerned about the effect Agent Orange exposure had on his neuropathy.  The physician assessed CMT 1A PMP 22 mutation and noted the Veteran's understanding that there was currently no treatment for CMT.  
      
In a March 2008 VA neurology consult note, the Veteran indicated that he had significant decrease in sensation in his feet with unsteady gait as well as mild decrease in upper body strength.  After conducting detailed neurological testing, a VA medical student noted that the Veteran presented for continued evaluation of peripheral neuropathy and has tested positive on gene testing for a duplication of the PMP 22 gene, which defines CMT 1A.  It was further noted that the issue of Agent Orange associated neuropathy was discussed with the Veteran and that it was explained that, while it is not the primary cause of his neuropathy, it could exacerbate his underlying disease.  In a March 2008 addendum, the VA attending physician discussed her agreement with the medical student's note, her visit with the Veteran, and her review of the Veteran's old VA records from Florida.  
      
In an April 2008 VA neurology follow-up note, the examiner (a fellow) as well as a VA attending physician listed an impression of CMT 1A.  It was noted that the Veteran has had hereditary sensorimotor neuropathy since birth, though the symptoms have been mild since the last decade.  It was further noted that he clearly had this genetic condition prior to entering service and that it was impossible to know whether his neuropathy may be been exacerbated by Agent Orange.  An additional VA treatment note dated in May 2008 reflected continued findings of CMT disease as well as hereditary sensory neuropathy.

In a February 2009 VA neurological examination report, the examiner, a physician specializing in physical medicine and rehabilitation, indicated that the Veteran's claims file was reviewed.  The Veteran gave the following, somewhat inaccurate history: he was told he had neuropathy in 2000 while being treated for a head injury by a neurosurgeon.  He was later diagnosed with CMT syndrome and told that Agent Orange exposure aggravated that disease.  Course since onset was listed as progressively worse.  The Veteran indicated that there was no current treatment for his condition and that he had undergone an electromyography (EMG).  Following a physical examination, the diagnosis was PMP 22 gene mutation consistent with CMT disease 1A.  It was noted that neuropathy was a problem associated with this diagnosis.  The examiner indicated that CMT disease caused mild effects on the Veteran's usual daily activities.  It was specifically noted that objective clinical documentation of CMT onset was in 2000, after his active military service.  The examiner opined that he could not resolve this issue without resorting to mere speculation.  It was noted that CMT was a hereditary condition that was genetically based and that the Veteran was noted to have confirmation of gene mutation.  The examiner detailed that this gene mutation was present from conception and that the syndrome worsens with age.  He opined that there was no way to determine if the Veteran had a second peripheral neuropathy superimposed on the CMT.  He indicated that all of the Veteran's neurological signs and symptoms could reasonably be attributed to CMT and that there was no clinical reason to assign a second neurological diagnosis.  Since [CMT] was a progressive neurological peripheral neuropathy, the examiner indicated that there was no way to determine worsening to another factor, as progression could entirely be attributed to the natural progress of the disease.  Baseline disabling manifestations of the CMT were listed as peripheral neuropathy as well as weakness and numbness in the upper and lower limbs.  However, the examiner specifically indicated that the progression of the disease can be attributed to the natural history of the disease and that it would be pure speculation to attribute any progression to another facture such as Agent Orange.

In September 2009, the Board requested that a VA medical expert review the claims file to determine (1) whether any identified neurological disability (i.e., peripheral neuropathy and CMT disease related to the Veteran's extremities) was at least as likely as not related to the Veteran's military service, to include in-service exposure to herbicides/Agent Orange; (2) if CMT was diagnosed, when the CMT disease was first manifested (i.e., prior to service, in service, or after service) and whether the CMT disease was a congenital/developmental defect or a hereditary disease process.  If CMT disease was determined to be a congenital defect, the expert was requested to indicate whether that defect was subject to a superimposed injury or disease in service, to include herbicide exposure; (3) if CMT disease was a disease which clearly and unmistakably preexisted service, the expert was requested to indicate whether it progressed at an abnormally high rate during service or whether there was a permanent increase in the severity of the underlying pathology associated with the disease which occurred during service; if so, whether the increase in severity was clearly and unmistakably due to the natural progress of the disease.  If the CMT disease did not increase in severity during service, the expert was requested to please so indicate.

A response was received in September 2009.  The physician, who is Board Certified in Neurology with Special Qualifications in Clinical Neurophysiology and Neuromuscular and Electrodiagnostic Medicine, indicated that the medical records had been reviewed.  She noted that the Veteran's initial October 1963 enlistment examination was unremarkable.  However, a November 1963 re-examination record document "hallux valgus deformity."  The expert explained that hallux valgus deformity took many years/decades to manifest and could either be acquired or congenital.  Acquired hallux valgus deformity is most commonly caused by prolonged pressure on the foot and is usually seen in middle aged or elderly women who have worn narrow toed, high heeled shoes for most of their lives.  Congenital hallux valgus presents gradually in childhood.  Children may be born with a hallux due to congenital misalignment of muscles.  Or, they may have flat feet in infancy with abnormal bony alignment from weak intrinsic foot muscles, with eventual deformity becoming apparent in late childhood or adolescence.  Given the Veteran's age at enlistment and his sex, it was likely that he had congenital hallux valgus when he reported for boot camp.  The expert summarized the other medical evidence of record.  

The expert found that the Veteran had CMT related peripheral neuropathy.  There was no clear evidence of significant current neurological disability not attributable to the CMT related peripheral neuropathy.  The opinion was the neurological disability was unlikely to be due to the Veteran's military service, or his exposure to herbicides.  In this regard, it was explained that the Veteran had classic changes of CMT, with a positive genotype for the disease.  The genotype indicated that the Veteran had a genetic defect consistent with CMT 1A.  EMG studies were also consistent with CMT 1A.  The Veteran had no significant complaints of neuropathic pain in his hands or feet that suggested an acquired or toxic neuropathy.  In this regard, neuropathy was incidentally discovered on examination for a separate injury.  He had evidence of disease prior to entrance into the service (hallux valgus).  It was explained that toxic neuropathies due to herbicides appear within weeks or months of exposure to an herbicide agent and resolve/plateau within two years of the date of onset.  People with toxic neuropathies usually complain of pain, burning and numbness in their hands and feet.  The Veteran had no such complaints in his military records.

The expert reported that the fact that the Veteran had hallux valgus on admission to recruit training at Paris Island indicated that his disease first manifested prior to entrance to service.  In this regard, it was explained that hallux valgus was a common finding in children and young adults with CMT 1A.  CMT 1A was a hereditary disease process that slowly worsened over a lifetime.  The expert opined that there was no evidence that Agent Orange exposure accelerated the progression of CMT 1A.  The Veteran's service record did not suggest any superimposed injury or neuropathy that was discernable at or near the time of his discharge.  Further, there was no evidence that the Veteran's CMT disease progressed at an abnormally high rate during service.  In this regard, the Veteran's discharge examination was unchanged from his enlistment examination and clinical weakness discernable on neurological examination did not manifest until almost 40 years after his discharge from service.

Given its review of the record, the Board finds that service connection for peripheral neuropathy, to include as secondary to herbicide exposure is not warranted in this case.  In this regard, the Board notes that in the September 2009 VA expert medical opinion report, the expert concluded that objective medical evidence showed the Veteran had a genetic neurological disability (CMT) unlikely due to his period of service or exposure to herbicides.  CMT is a hereditary disease process that slowly worsened over a lifetime and the progression of the disease was not accelerated (aggravated) by any Agent Orange exposure.  

The Board notes that in the August 2006 VA record the impression was CMT neuropathy with superimposed Agent Orange exposure.  However, subsequent records, most notably the September 2009 expert medical opinion, indicate that Agent Orange exposure did not accelerate the progression of the genetic disease process.  Thus, the rationale behind this impression is not adequately explained.  Additionally, the September 2009 expert medical opinion report noted the lack of continuity of complaints of neurological disorder following service (clinical weakness discernable on neurological examination did not manifest until almost 40 years after his discharge from service).  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The only other evidence of record supporting the Veteran's claim is various lay assertions submitted by him and on his behalf and his hearing testimony.  While these lay assertions and hearing testimony are certainly competent evidence concerning continuity of symptoms capable of lay observation, neither the Veteran nor any of these other lay witnesses have been shown to possess the requisite medical training or credentials needed to render a diagnosis or a competent opinion as to medical causation.  In this case, the Veteran and the lay witnesses lack the medical expertise regarding peripheral neuropathy such as knowledge of neurological pathology associated with peripheral neuropathy; thus, any such lay opinion does not constitute competent medical evidence and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. App. at 494-95 (1992).  In any event, as noted, there was a lack of complaints of symptoms following service.

A basis for awarding service connection for peripheral neuropathy has not been established.  The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, this appeal is denied.



ORDER

Service connection for peripheral neuropathy, to include as secondary to herbicide exposure is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


